1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   DARONTA T. LEWIS,                                 )   Case No.: 1:20-cv-00596-AWI-SAB (PC)
                                                       )
12                    Plaintiff,                       )
                                                       )   ORDER DENYING PLAINTIFF’S MOTION TO
13            v.                                           TRANSFER FOR SETTLEMENT CONFERENCE
                                                       )   AS MOOT
14                                                     )
     DR. G. UGWUEZE, et al.,
                                                       )   (ECF No. 78)
15                                                     )
                      Defendants.                      )
16                                                     )

17            Plaintiff Daronta T. Lewis is proceeding pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19            Currently before the Court is Plaintiff’s motion to transfer for settlement conference, filed on

20   May 26, 2021.

21            Inasmuch as the settlement conference was vacated by order issued on May 24, 2021,

22   Plaintiff’s motion to transfer for the previously scheduled settlement conference is denied as moot.

23
24   IT IS SO ORDERED.

25   Dated:        May 27, 2021
26                                                         UNITED STATES MAGISTRATE JUDGE

27
28

                                                           1
